Citation Nr: 1441236	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-08 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 2002 to December 2002, from May 2004 to November 2005, and from June 2008 to March 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for anxiety disorder with a 10 percent rating and denied service connection for PTSD.  

The Veteran testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran engaged in combat during service. 

2.  The Veteran has a qualifying DSM-IV diagnosis of PTSD.

3.  The Veteran's claimed stressors are related to her combat exposure in service.

4.  For the entire initial rating period, the Veteran's anxiety disorder has been manifested by symptoms of sleep impairment, irritability and anger, nightmares, hypervigilance, anxiety and depression, panic attacks, and problems concentrating; the symptoms cause some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
5.  For the entire initial rating period, the Veteran's anxiety disorder has not been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a higher initial rating of 30 percent for anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In regard to the claim for an initial rating in excess of 10 percent for anxiety disorder, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a May 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for anxiety disorder, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007). 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, a private psychiatric evaluation, and the Veteran's statements.  Moreover, the Veteran was also afforded VA psychiatric examinations in June 2009 and Ocotber 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds that the opinions and findings relating to the severity of the Veteran's anxiety disorder obtained in this case are adequate, as the opinion is predicated on a full reading of the VA medical records in the claims file and the Veteran's statements.  The June 2009 and October 2010 VA examinations also provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 159(c)(4). 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See also 38 C.F.R. § 4.125(a) (2013) (stating that the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also  Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. See also 38 C.F.R. § 3.304(d).   That notwithstanding, 38 U.S.C.A. § 1154(b), can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran contends that service connection is warranted for her claimed PTSD.  During the July 2014 Board hearing, and in various written statements, the Veteran has reported that she served in Iraq as a medic and witnessed an incident where a convoy approached a IED (improvised explosive device) and exploded in the opposite highway lane.  A subsequent incident involved a convoy truck flipping over and severing the body of the driver.  She also was exposed to incoming mortar fire from the enemy while attempting to sleep.  See July 2014 Board Hearing transcript and May 2011 private Mental Health Evaluation report from Dr. S.E.  
In support of her claim of combat exposure, the Veteran's DD Form 214 confirms her reports of having served in Iraq, including, in pertinent part, receipt of the Global War on Terrorism Service Medal and the Combat Action Badge.  The Board also finds the Veteran's accounts to be credible.  As noted in the May 2010 rating action, the RO conceded the in-service stressors based on the Veteran's service.  As such, her assertions of combat exposure are accepted by the Board.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise on the question of whether the Veteran has a current PTSD diagnosis in compliance with the DSM-IV criteria.  Evidence favorable to the Veteran's claim includes a May 2011 private Mental Health Evaluation report from Dr. S.E.  As noted by the Veteran at the July 2014 Board hearing, she was seen by Dr. S.E. on five occasions.  Dr. S.E. noted the Veteran's service in Iraq, personal history, and discussed the Veteran's in-service stressor events involving the exploding convoys.  During the evaluation, the Veteran reported experiencing distressing memories, recurring nightmares, and insomnia once she returned from Iraq.  She also experienced frequent sadness, anxiety, and panic attacks and stated that she was afraid that her car would explode.  The Veteran also reported avoiding malls and large crowds of people and stated that she kept a butterfly knife under her mattress and was considering buying a gun.  

After conducting a clinical evaluation, Dr. S.E. stated that the Veteran presented with the "hallmark" symptoms of PTSD.  She experienced significant trauma while in Iraq and re-experienced the trauma in the form of distressing dreams and memories.  She also manifested avoidance behaviors as evidenced by her efforts to avoid conversations related to her experiences in Iraq.  The Veteran also would become uncontrollably tearful and withdrawn upon prompting.  She reported that she preferred to stay at home and avoided socializing.  When at home, the Veteran reported that she imagined hearing threatening sounds resulting in uncontrollable panic attacks.  In sum, Dr. S.E. stated that, in her licensed profession opinion, and within a reasonable degree of professional probability, the Veteran was experiencing severe PTSD as a "direct result of her participation in Operation Iraqi Freedom."  Dr. S.E. noted that PTSD takes the form of re-experiencing phenomena, avoidance behaviors, numbing of responsiveness, and autonomic hyperactivity.  
Dr. S.E. further recommended that the Veteran continue with individual therapy and treatment.  Finally, Dr. S.E. diagnosed the Veteran with DSM-IV, Axis I: PTSD and major depressive disorder.  

Also weighing in favor of the Veteran's claim are the Veteran's VA outpatient treatment records.  In an October 2008 treatment note, the examiner noted a past history of counseling for anxiety symptoms "consistent with PTSD after 1st deployment to Iraq."  

Weighing against the Veteran's claim are other VA treatment records where the Veteran was screened for PTSD and results were negative.  See VA treatment records dated April 2010 and November 2010.

Evidence also weighing against the Veteran's claim includes a June 2009 VA examination report.  The examiner noted that the Veteran did have several psychotherapy sessions during active duty.  Prior to her second deployment, the Veteran again underwent psychotherapy at the Army mental health clinic in Fort Bliss.  Both times the Veteran was counseled for anxiety.  Although diagnosed with anxiety disorder, the VA examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD.  The examiner stated that, when questioned about to specific incidents in service, the Veteran was unable to come up with any specific event.  The Veteran only indicated that when she came back from Iraq she had anxiety.    

Upon review of the evidence of record, both lay and medical, the Board finds that the May 2011 private mental health evaluation report and the June 2009 VA examination report are equally probative as they addressed the Veteran's symptoms, history, and clinical results.  Accordingly, the Board finds that the evidence is in equipoise as to whether there is a current diagnosis of PTSD due to conceded combat.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current PTSD diagnosis and service connection for PTSD is warranted. 



Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  A rating of 10 percent is warranted for anxiety disorder if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A rating of 30 percent is warranted for anxiety disorder if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted if it is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted for anxiety disorder if there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV).

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  DSM-IV at 46-47.

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 46-47.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id. 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Initial Rating for Anxiety Disorder

The Veteran contends that her anxiety disorder symptomatology warrants an initial rating higher than 10 percent for the entire rating period.  The Veteran has reported symptoms that include chronic sleep impairment, irritability and anger, nightmares, hypervigilance, anxiety and depression, panic attacks, and problems concentrating. 

Having reviewed the evidence of record, the Board finds that, for the entire initial rating period under appeal, the Veteran's anxiety disorder has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms chronic sleep impairment, irritability and anger, nightmares, hypervigilance, anxiety and depression, panic attacks, and problems concentrating, consistent with a 30 percent rating under Diagnostic Code 9413.  38 C.F.R. § 4.130.

The evidence includes a June 2009 VA psychiatric examination.  During the evaluation, the Veteran reported living with her mother and that she was attending college and currently had a 2.8 grade point average.  She also stated that she enjoyed going to the theater, plays, and listening to music.  The Veteran reported that she swam at a gym and socialized with friends.  The Veteran also stated that she had symptoms of anxiety, would easily startle, and reported that roadside debris reminded her of roadside bombs and IEDs.  She reported having mood swings and angry outbursts.  It was also noted that the Veteran would hyperventilate and her heart would race.  She denied that her symptoms impacted her ability to focus and concentrate at school.  

Upon mental status examination, the June 2009 VA examiner noted that the Veteran was cooperative and appropriately dressed.  Motor activity was claim, mood was neutral.  Affect was appropriate to content and material discussed.  Speech was normal.  There was no evidence of perceptual impairment or evidence of thought disorder.  Thought content was also appropriate to the interview.  Memory and concentration were intact.  Abstract reasoning, judgment, and impulse control were intact, although the Veteran did state that she had occasional outbursts of anger that she could not control.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, and assigned a GAF score of 70, indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

In a following Ocotber 2010 VA psychiatric examination, conducted by the same examiner who performed the June 2009 evaluation, the Veteran reported that she was living with her boyfriend and 1-year-old daughter.  The examiner noted that the Veteran had managed to give birth and raise her daughter, had sustained a relationship with her boyfriend, and had graduated from college with just below a "B" average.  She also reported that she was planning to attend graduate school and spent most of her time with her boyfriend and her daughter.  The Veteran reported that due to her current anxiety, a position as an EMT (her previous career) would be too difficult and too stressful for her.  The Veteran reported that her anxiety symptoms had increased since the last VA examination; however, the examiner noted that there did not appear to be any discernible impact on her performance with either social or occupational functioning.  The Veteran specifically reported increased anger and an inability to control her anger.  

Upon mental status examination, the Ocotber 2010 VA examiner noted that the Veteran was alert, cooperative, and groomed appropriately.  Mood and affect were appropriate to content of material.  Speech was normal.  There was evidence of perceptual impairment, or thought disorder.  She denied both suicidal and homicidal ideation and was oriented to time, place, and person.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  The examiner stated that the Veteran occasionally had outbursts of anger and subjective anxiety; however, there did not appear to be any notable effect of the anxiety on her ability to raise her child or her ability to maintain her educational status.  A GAF score of 68 was assigned, reflecting mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

The evidence also includes a May 2011 private Mental Health Evaluation report from Dr. S.E.  Dr. S.E. noted the Veteran's service in Iraq, personal history, and discussed the Veteran's in-service stressor events involving the exploding convoys.  During the evaluation, the Veteran reported experiencing distressing memories, recurring nightmares, and insomnia once she returned from Iraq.  She also experienced frequent sadness, anxiety, and panic attacks and stated that she was afraid that her car would explode.  The Veteran also reported avoiding malls and large crowds of people and stated that she kept a butterfly knife under her mattress and was considering buying a gun.  According to Dr. S.E., these symptoms caused the Veteran distress on a daily basis and interfered with her activities of daily living, including sleep deprivation and sleep disturbance, depression, anxiety, poor decision making, and feelings of hopelessness.  Dr. S.E. diagnosed the Veteran with PTSD and major depressive disorder and assigned a GAF score of 55, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Board has also considered the Veteran's statements regarding the severity of her anxiety disorder.  In a May 2009 statement, the Veteran reported that she was startled by loud noises and avoided driving near roadside debris.  The Veteran further noted that she had spontaneous spurts of anger without reason and episodes of crying.  In a May 2010 statement, the Veteran reported that her symptoms had a great impact on her ability to focus and concentrate in school.  She also stated that she had difficulty controlling her anger and experienced muscle spasms and headaches as a result of her anxiety.  She noted that she isolated herself from people and avoided crowded places.  

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period, the Veteran has experienced symptoms which have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, including chronic sleep impairment, irritability and anger, nightmares, hypervigilance, anxiety and depression, panic attacks, and problems concentrating. In reviewing the GAF scores, the Board notes that, throughout the initial rating period, the Veteran's GAF scores have ranged from 55 to 70, indicative of mild to moderate symptoms or mild to moderate difficulty in social and occupational functioning.  

Therefore, resolving reasonable doubt in favor of the Veteran with regard to the reported GAF scores, social and occupational impairment, and the symptomatology indicated above, the Board finds that, for the entire initial rating period under appeal, the Veteran's anxiety disorder impairment and symptomatology have more nearly approximated the criteria for a 30 percent rating under Diagnostic Code 9413.  38 C.F.R. § 4.130.

The Board next finds that, for the entire initial rating period, the Veteran's anxiety disorder has not been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall anxiety disorder picture is already adequately contemplated by the 30 percent rating granted herein. The Veteran does suffer from sleep disturbance, depressed mood, and anxiety; however, these symptoms are specifically contemplated under the 30 percent rating criteria.  The same is true with the Veteran's occasional panic attacks which are symptoms contemplated under the 30 percent rating.  Further, although the Veteran has reported mood swings and outbursts of anger, she has been successful in completed an undergraduate degree, raising a child, maintaining a relationship with her boyfriend, and appears to be perusing graduate school.  

For these reasons, the Board finds that the evidence of record, including the probative GAF scores in the record, do not demonstrate occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board finds that a 30 percent rating for anxiety disorder, but no higher, is warranted for the entire initial rating period on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's anxiety disorder disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's anxiety disrober are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9413, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's anxiety disorder was manifested by sleep impairment, irritability and anger, nightmares, hypervigilance, anxiety and depression, panic attacks, and problems concentrating.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's anxiety disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, in Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

An inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or the evidence of record.  The record indicates that the Veteran is employed.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for PTSD is granted.  

An initial rating of 30 percent, but not higher, for anxiety disorder is granted.  




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


